DISSENTING OPINION
Brown, Judge:
On the record and sample this merchandise is plainly not a toy. It is conceded that it is chief value of glass. It is also clearly covered by the amendment to the protest covering manufactures of glass not otherwise provided for. To dismiss or overrule this protest we must look upon this beneficent remedy with an evil eye. See remarks of Mr. Justice Holmes in United States v. Emery Bird Thayer Realty Co., 237 U. S. 28, at page 32, in speaking of the analogous remedy in the Court of Claims.